Name: Commission Regulation (EEC) No 2273/93 of 28 July 1993 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|31993R2273Commission Regulation (EEC) No 2273/93 of 28 July 1993 determining the intervention centres for cereals Official Journal L 207 , 18/08/1993 P. 0001 - 0043 Finnish special edition: Chapter 3 Volume 51 P. 0194 Swedish special edition: Chapter 3 Volume 51 P. 0194 COMMISSION REGULATION (EEC) No 2273/93 of 28 July 1993 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard of Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals (1), and in particular Article 5 thereof, Whereas, to ensure the proper working of the intervention system, the selection of intervention centres should be based on a geographical location and storage facilities which allow the assembly and disposal of substantial quantities of cereals; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres to be determined pursuant to Article 5 of Regulation (EEC) No 1766/92 shall meet one of the following conditions: (a) location in regions having an appreciable production of cereals which substantially exceeds local demand either regularly or occasionally, taking account of agricultural and market structures in that region; (b) existence of substantial storage facilities; (c) special importance as a market for the goods inside and outside the Community. Article 2 1. Of the centres situated in regions of the kind mentioned in Article 1 (a), only those shall be considered which have: (a) storage facilities with technical equipment permitting the taking over, handling and discharge of a sufficiently large quantity of cereals; (b) transport connections favourable to the taking over and, more important, the disposal of cereals. 2. Of the centres meeting the conditions mentioned in Article 1 (b) or (c), only those shall be considered whose storage facilities, technical equipment and advantageous geographical location permit the assembly and, more important, the disposal of substantial homogeneous quantities of cereals. Article 3 Commission Regulation (EEC) No 2006/80 (2) is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 197, 30. 7. 1980, p. 1. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO 1. El signo + significa que el lugar indicado se considera centro de intervenciÃ ³n para el cereal en cuestiÃ ³n. 2. El signo - significa que el lugar indicado no ha de considerarse centro de intervenciÃ ³n para el cereal en cuestiÃ ³n. 1. Tegnet + angiver, at det anfoerte sted betragtes som interventionscenter for den paagaeldende kornsort. 2. Tegnet - angiver, at det anfoerte sted ikke betragtes som interventionscenter for den paagaeldende kornsort. 1. Das Zeichen + bedeutet, dass der angegebene Ort als Interventionsort fuer die betreffende Getreideart gilt. 2. Das Zeichen - bedeutet, dass der angegebene Ort nicht als Interventionsort fuer die betreffende Getreideart gilt. 1. To simeio + kathorizei oti o anagrafomenos topos theoreitai os kentro paremvaseos gia ta en logo sitira. 2. To simeio - kathorizei oti o anagrafomenos topos den theoreitai os kentro paremvaseos gia ta en logo sitira. 1. The sign + indicates that the location shown is treated as an intervention centre for the cereal in question. 2. The sign - indicates that the location shown is not to be treated as an intervention centre for the cereal in question. 1. Le signe + prÃ ©cise que le lieu indiquÃ © est considÃ ©rÃ © comme centre d'intervention pour la cÃ ©rÃ ©ale en cause. 2. Le signe - prÃ ©cise que le lieu indiquÃ © n'est pas Ã considÃ ©rer comme centre d'intervention pour la cÃ ©rÃ ©ale en cause. 1. Il segno + significa che il luogo indicato Ã ¨ considerato centro d'intervento per il cereale in causa. 2. Il segno - significa che il luogo indicato non Ã ¨ da considerarsi centro di intervento per il cereale in causa. 1. Het teken + geeft aan, dat deze plaats interventiecentrum is voor de betrokken graansoort. 2. Het teken - geeft aan, dat deze plaats geen interventiecentrum is voor de betrokken graansoort. 1. O sinal + significa que a localidade indicada Ã © considerada centro de intervenÃ §ao para o cereal em questao. 2. O sinal - significa que a localidade indicada nao Ã © considerada centro de intervenÃ §ao para o cereal em questao. /* Tables: see OJ */